Security Benefit Advisor VariableAnnuity Issued by: Security Benefit Life Insurance Company One Security Benefit Place Topeka, Kansas 66636-0001 Supplement Dated December 2, 2014, To Prospectus Dated May 1, 2014 Effective December29, 2014, the T. Rowe Price Retirement Income underlying fund (the “Fund”) is changing its name to T.Rowe Price Retirement Balanced. The corresponding Subaccount will also change its name accordingly. All references to the former name in the current Prospectus are hereby changed to reflect the new name effective December29, 2014. Please Retain This Supplement For Future Reference
